DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on November 9, 2018 was filed before the mailing date of this non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites “wherein the controller is further configured to reserve the cargo space for goods related to the order upon confirmation of the transaction to the decentralized peer network”; however, claim 9 (from which claim 10 depends) already recites “a controller configured to…. reserve the cargo space for goods related to the order upon confirmation of the transaction to the decentralized peer network”. Therefore, claim 10 fails to further limit the subject matter of claim 9. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1
Claims 9-16 are directed to a vehicle (i.e., machine), and claims 17-20 are directed to a method (i.e., process); and therefore fall within one of the four statutory categories of invention.
Step 2A, Prong One
Independent claim 9 substantially recites: receiving a transaction defining an order for a predetermined unit of cargo space of the vehicle and being recorded in a blockchain containing a ledger describing availability of the cargo space and validated by 
The limitations stated above are processes that under broadest reasonable interpretation covers a “certain method of organizing human activity” (e.g., commercial interactions) and mathematical concepts (e.g., mathematical relationships and calculations). Therefore, the claim recites an abstract idea.
The mere recitation of a generic computer component, a (vehicle) controller, is recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity and mathematical concept grouping. Thus, the claims recite an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 9 as a whole amounts to: (i) “apply it” (or an equivalent) or (ii) generally links the use of the judicial exception to a particular technological environment, or field of use. The claim recites the additional element of: a (vehicle) controller.
The additional element of: a (vehicle) controller, is recited at a high-level of generality (See Paras. 13, 16, 23, and 25 Applicant’s PG Publication discussing the controller (e.g., vehicle computing system, which includes one or more processors configured to execute computer instructions)), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)), or does no more than See MPEP 2106.05(h)).
Accordingly, this additional element, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: (i) “apply it” (or an equivalent) or (ii) generally links the use of the judicial exception to a particular technological environment, or field of use, and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular technological environment, or field of use (vehicle computers), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional element of: a (vehicle) controller, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. 
Dependent claim 10 recites details of reserving the cargo space for goods related to the order upon confirmation of the transaction to the decentralized peer network, which is part of the abstract idea noted in claim 9.
Dependent claims 11-16 recite details of: wherein the reservation includes locking a cargo hold associated with the predetermined unit unless the vehicle is located at a pickup location or delivery location (claim 11); wherein the reservation includes locking the predetermined unit unless the vehicle is located at the pickup location or a delivery location (claim 12); wherein the pickup location is along a pre-existing route of the vehicle (claim 13); wherein the delivery location is along a pre-existing route of the vehicle (claim 14); wherein at least one of the nodes is the vehicle (claim 15); and wherein at least one of the nodes is another vehicle (claim 16) - which merely narrows the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 9, this judicial exception, when viewed as a whole/ordered combination, is not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 11-16 are also ineligible.

Step 2A, Prong One
Independent claim 17 
The limitations stated above are processes that under broadest reasonable interpretation covers a “certain method of organizing human activity” (e.g., commercial interactions) and mathematical concepts (e.g., mathematical relationships and calculations). Therefore, the claim recites an abstract idea.
The mere recitation of a generic computer component, a controller, is recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity and mathematical concept grouping. Thus, the claims recite an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 17 as a whole amounts to:  “apply it” (or an equivalent). The claim recites the additional element of: a controller.
The additional element of: a controller (executing commands), is recited at a high-level of generality (and under broadest reasonable interpretation is any controller) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
Accordingly, this additional element, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: “apply it” (or an equivalent), and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional element of: a controller (executing commands), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claims 18-20 recite details of: reserving the cargo space for goods related to the order upon confirmation of the transaction to the decentralized peer network (claim 18); wherein the reserving includes locking a cargo hold associated with the predetermined unit unless the vehicle is located at the pickup location or delivery location (claim 19); and wherein the reserving includes locking the predetermined unit unless the vehicle is located at the pickup location or delivery location (claim 19) - which merely narrows the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 17, this judicial exception, when viewed as a whole/ordered combination, is not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 18-20 are also ineligible.

Examiner notes that eligible claim 1 recites a vehicle controller that executes commands (for the vehicle/controls the vehicle) to travel, such that the claims recite a practical application. (See Para. 26 of Applicant’s PG Publication describing that the vehicle 102 may execute commands to travel to the pickup location 204. The autonomous vehicle commands may include retrieving information from the GPS receiver 120B and other vehicle systems. The commands are executed until the vehicle 102 determines it has arrived at the pickup location ….The vehicle 102 then executes commands….to reach the delivery location 206).  Examiner suggests Applicant recite similar commands to control the vehicle in claims 9 and 17, to recite a practical application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,303,171 to Brady et al. (hereinafter “Brady) and further in view of U.S. Patent Application Publication No. 2020/0005388 to Lim et al. (hereinafter “Lim”). 
In regard to claims 1 and 17, Brady discloses a vehicle comprising: a controller configured to receive a transaction defining an order for a predetermined unit of cargo space of the vehicle and being recorded in a system describing availability of the cargo space and validated by the system (Fig. 16; Col. 10, lines 6-11; Col. 6, lines 53-Col.7, line 18; Col. 21, lines 9-19; Col. 23, lines 59-63) (Autonomous Ground Vehicle 200A includes AGV control system 210, shown in Fig. 16 (i.e., a vehicle comprising: a controller configured to). Multiple users 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped or otherwise delivered (e.g., by….AGV) (i.e., receive a transaction defining an order)….After receiving from a user 302 an order for an item that may be transported by an AGV 200 to a delivery location (i.e., for cargo space of the vehicle)… In some instances, when a….AGV has been designated system)….If an identified transportation vehicle will be available, the management system 326 may determine if it is currently indicated that there will be available capacity for the user's order in the transportation vehicle prior to designating the transportation vehicle for transporting the order (i.e., describing availability of the cargo space, and validated by the system).)
Brady discloses the controller is configured to: execute commands to travel to a pickup location upon confirmation of the transaction to the system
As discussed above, Brady discloses the transaction being recorded in a system. Brady does not explicitly disclose or teach, however, Lim teaches that the system (of Brady) is a blockchain containing a ledger describing availability. That is, Brady does not explicitly disclose or teach, however, Lim teaches the transaction being recorded in a blockchain containing a ledger describing availability (Paras. 23, 31 and 36) (With respect to decentralized control and distributed aspects of blockchains, the information about the asset as well as the booking information (i.e., the transaction being recorded) is distributed across the blockchain network (i.e., in a blockchain). The world state on the shared ledger will record the total number of assets that are in the system as well as the total quantity of particular assets that are currently booked. Participants in the blockchain network will maintain a copy of the record on their shared ledger. The information on the shared ledger is utilized to determine the current network rental asset capacity (i.e., the transaction being recorded in a blockchain containing a ledger describing availability).)
As discussed above, Brady discloses the transaction validated in the system. Brady does not explicitly disclose or teach, however, Lim teaches that the system (of Brady) are nodes of a decentralized peer network such that the blockchain is common to the nodes. That is, Brady does not explicitly disclose or teach, however, Lim teaches the transaction being validated by nodes of a decentralized peer network such that the blockchain is common to the nodes (Paras. 23, 30, 58-59) (Chaincode may be program code deployed on a computing network, where it is executed and validated by chain validators together during a consensus process…. Before committal to the blockchain (which is a decentralized, immutable, and secure storage, where nodes must share in changes to records in the storage) (i.e. nodes of a decentralized peer network), each peer 
As discussed above, Brady discloses confirmation of the transaction in the system. Brady does not explicitly disclose or teach, however, Lim teaches that the system (of Brady) is the decentralized peer network. That is, Brady does not explicitly disclose or teach, however, Lim teaches confirmation of the transaction to the decentralized peer network (Paras. 23, 30, 58-59) (Before committal to the blockchain (which is a decentralized, immutable, and secure storage, where nodes must share in changes to records in the storage) (i.e. the decentralized peer network), each peer 281-283 may validate the transaction (i.e., confirmation of the transaction).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brady to include the blockchain of Lim, with the motivation of enabling (asset) providers to perform transactions in a trusted manner (See Para. 29 of Lim).
In regard to claims 2 and 18, Brady discloses wherein the controller is further configured to reserve the cargo space for goods related to the order upon confirmation of the transaction to the system (Col. 24, lines 11-38) (In various implementations, certain storage areas of a transportation vehicle may be reserved for high-volume and/or release day items and/or any available storage areas that have not been filled with user orders may be utilized for the high-volume and/or release day items (i.e., reserve the cargo space for goods)… When a user orders one of the high-volume and/or release day items, a storage area containing one of those items may be associated with the user's order and system).
As discussed above, Brady discloses reserving a space upon confirmation of the transaction in the system. Brady does not explicitly disclose or teach, however, Lim teaches that the system (of Brady) is the decentralized peer network. That is, Brady does not explicitly disclose or teach, however, Lim teaches reserving a space upon confirmation of the transaction to the decentralized peer network (Paras. 30, 40-41, 68) (… network 100 includes a blockchain (which is a decentralized, immutable, and secure storage, where nodes must share in changes to records in the storage) network 112, including one or more rental asset requester nodes 104A that initiate blockchain transactions 108 to rent various rental assets (i.e., reserving a space)…   The requester node 410 provides a rental asset request 421 to the provider node 411, and generates an asset request blockchain transaction 426 to the blockchain network 412. The provider node 411, in response, reserves the rental asset 425. Nodes of the blockchain network 412 validate the asset request transaction 426, and update the smart ledger 430A with the transaction information. This creates an immutable record of the transaction 426 (i.e., upon conformation of the transaction to the decentralized peer network).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brady to include the blockchain of Lim, with the motivation of enabling (asset) providers to perform transactions in a trusted manner (See Para. 29 of Lim).
In regard to claims 3 and 19, Brady discloses wherein the reservation includes locking a cargo hold associated with the predetermined unit unless the vehicle is located 
In regard to claims 4 and 20, Brady discloses wherein the reservation includes locking the predetermined unit unless the vehicle is located at the pickup location or a delivery location (Col. 59, lines 6-31) (In other instances, the locking mechanism may be controlled to automatically unlock the storage compartment (i.e., locking the predetermined unit) once an AGV reaches a delivery location (e.g., according to a sensed location of the AGV, or according to a signal from a transmitting device within a user's residence or doorway, etc.) (i.e., unless the vehicle is located at a delivery location).)
In regard to claim 5, Brady discloses wherein the pickup location is along a pre-existing route of the vehicle (Col. 22., lines 37-43; Col. 27, lines 24-45) (Corresponding geographic areas 401(A), 401(B), 401(C) are served by each transportation vehicle 332(A), 332(B), 332(C), respectively. Each geographic area may include a number of locations (e.g., delivery locations and/or receiving locations) (i.e., the pickup location)… In one example, the geographic areas 401(A) and 401(B) may have been predetermined and/or otherwise be on a regular route for the transportation vehicle (i.e., is along a pre-existing route of the vehicle).)
In regard to claim 6, Brady discloses wherein a delivery location is along a pre-existing route of the vehicle (Col. 24, lines 38-52; Col. 27, lines 24-45) (…transportation 
In regard to claim 7, as discussed in claim 1, Brady discloses that the vehicle provides the predetermined unit of the cargo space (i.e., the vehicle is the provider). Brady does not explicitly disclose or teach, however, Lim teaches wherein at least one of the nodes is the provider (i.e., vehicle of Brady) (Paras. 67-68) (The requester node 410 provides a rental asset request 421 to the provider node 411, and generates an asset request blockchain transaction 426 to the blockchain network 412. The provider node 411 (i.e., at least one of the nodes is the provider), in response, reserves the rental asset 425. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brady to include the blockchain of Lim, with the motivation of enabling (asset) providers to perform transactions in a trusted manner (See Para. 29 of Lim).
In regard to claim 8, Brady 
 Brady does not explicitly disclose or teach, however, Lim teaches wherein at least one of the nodes is another provider (i.e., another vehicle of Brady) (Paras. 31-33 and 72) (Blockchain nodes 104B are rental asset providers (i.e., another provider), and one or more rental asset providers 104B have available rental assets.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brady to include the blockchain of Lim, with the motivation of enabling (asset) providers to perform transactions in a trusted manner (See Para. 29 of Lim).
In regard to claim 9, Brady discloses a vehicle comprising: a controller configured to receive a transaction defining an order for a predetermined unit of cargo space of the vehicle and being recorded in a system describing availability of the cargo space and validated by the system (Fig. 16; Col. 10, lines 6-11; Col. 6, lines 53-Col.7, line 18; Col. 21, lines 9-19; Col. 23, lines 59-63) (Autonomous Ground Vehicle 200A includes AGV control system 210, shown in Fig. 16 (i.e., a vehicle comprising: a controller configured to). Multiple users 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped or otherwise delivered (e.g., by….AGV) (i.e., receive a transaction defining an order)….After receiving from a user 302 an order for an item that may be transported by an AGV 200 to a delivery location (i.e., for cargo space of the vehicle)… In some instances, when a….AGV has been designated for a delivery, the item(s) of one or more shipment sets may be picked at the picking operation 140 directly into… storage compartments of AGV (i.e., a predetermined unit of cargo space of the vehicle)….the electronic device 306 may send this information to the remote computing resources 310…which may include one more servers…that store system)….If an identified transportation vehicle will be available, the management system 326 may determine if it is currently indicated that there will be available capacity for the user's order in the transportation vehicle prior to designating the transportation vehicle for transporting the order (i.e., describing availability of the cargo space, and validated by the system).)
Brady discloses wherein the controller is configured to reserve the cargo space for goods related to the order upon confirmation of the transaction to the system (Col. 24, lines 11-38) (In various implementations, certain storage areas of a transportation vehicle may be reserved for high-volume and/or release day items and/or any available storage areas that have not been filled with user orders may be utilized for the high-volume and/or release day items (i.e., reserve the cargo space for goods)… When a user orders one of the high-volume and/or release day items, a storage area containing one of those items may be associated with the user's order and the item made immediately available for delivery by an AGV and/or other autonomous vehicle (i.e., upon confirmation of the transaction to the system).
As discussed above, Brady discloses the transaction being recorded in a system. Brady does not explicitly disclose or teach, however, Lim teaches that the system (of Brady) is a blockchain containing a ledger describing availability. That is, Brady does not explicitly disclose or teach, however, Lim teaches the transaction being recorded in a blockchain containing a ledger describing availability (Paras. 23, 31 and 36) (With respect to decentralized control and distributed aspects of blockchains, the information about the asset as well as the booking information (i.e., the transaction being recorded) is distributed across the blockchain network (i.e., in a blockchain). The world state on the 
As discussed above, Brady discloses the transaction validated in the system. Brady does not explicitly disclose or teach, however, Lim teaches that the system (of Brady) are nodes of a decentralized peer network such that the blockchain is common to the nodes. That is, Brady does not explicitly disclose or teach, however, Lim teaches the transaction being validated by nodes of a decentralized peer network such that the blockchain is common to the nodes (Paras. 23, 30, 58-59) (Chaincode may be program code deployed on a computing network, where it is executed and validated by chain validators together during a consensus process…. Before committal to the blockchain (which is a decentralized, immutable, and secure storage, where nodes must share in changes to records in the storage) (i.e. nodes of a decentralized peer network), each peer 281-283 may validate the transaction (i.e., transaction being validated by nodes such that the blockchain is common to the nodes).)
As discussed above, Brady discloses reserving a space upon confirmation of the transaction in the system. Brady does not explicitly disclose or teach, however, Lim teaches that the system (of Brady) is the decentralized peer network. That is, Brady does not explicitly disclose or teach, however, Lim teaches reserving the space upon confirmation of the transaction to the decentralized peer network (Paras. 30, 40-41, 68) (… network 100 includes a blockchain (which is a decentralized, immutable, and secure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brady to include the blockchain of Lim, with the motivation of enabling (asset) providers to perform transactions in a trusted manner (See Para. 29 of Lim).
In regard to claim 10, Brady in view of Lim discloses the limitations of claim 10, as discussed above in regard to claim 9.
In regard to claim 11, Brady in view of Lim discloses the limitations of claim 11, as discussed above in regard to claim 3.
In regard to claim 12, Brady in view of Lim discloses the limitations of claim 12, as discussed above in regard to claim 4.
In regard to claim 13, Brady in view of Lim discloses the limitations of claim 13, as discussed above in regard to claim 5.
In regard to claim 14, Brady in view of Lim 
In regard to claim 15, Brady in view of Lim discloses the limitations of claim 15, as discussed above in regard to claim 7.
In regard to claim 16, Brady in view of Lim discloses the limitations of claim 16, as discussed above in regard to claim 8.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
U.S. Patent Application Publication No. 2017/0083862 to Loubriel (hereinafter “Loubriel”). Loubriel 
U.S. Patent Application Publication No. 2019/0188636 to Endo et al. (hereinafter “Endo”). Endo discloses allowing a user, who may not be able to use a vehicle which is owned by the user, to use a delivery service in which an interior space of a vehicle can be designated as a delivery destination of luggage. The user can select a trunk-sharing vehicle which will be used as a delivery destination of luggage from trunk-sharing vehicles which are available as a delivery destination of luggage and which are displayed on a terminal used for a delivery request by the user and to reserve the selected trunk-sharing vehicle. 
U.S. Patent Application Publication No. 2019/0156440 to Wang et al. (hereinafter “Wang”). Wang discloses deploying smart contracts for room inventory and selling management, wherein when a client reserves a room a corresponding transaction is written into the smart contract; and a number of recorded room inventories on the blockchain is decreased accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/
Primary Examiner, Art Unit 362